     Case 1:20-cv-00642-SHR-EB Document 21 Filed 06/17/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER LEE WYCKOFF, :
     Petitioner,         :
                         :               No. 1:20-cv-642
     v.                  :
                         :               (Judge Rambo)
D.K. WHITE,              :
     Respondent          :

                               ORDER

     AND NOW, on this 17th day of June 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
        § 2241 (Doc. No. 1) is DENIED;

     2. Petitioner’s motion for default judgment (Doc. No. 18) is DENIED; and

     3. The Clerk of Court is directed to CLOSE the above-captioned case.



                                   s/ Sylvia H. Rambo
                                   United States District Judge
